UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811- 05276 ­­ Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30,2010 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/10 is included with this Form. ¢ Value Line Strategic Asset Management Trust (Unaudited) Semiannual Report To Contractowners Stephen E. Grant, Portfolio Manager (right) Jeffrey D. Geffen, Director of Fixed Income(left) Objective: High total investment return consistent with reasonable risk Inception Date: October 1, 1987 Net Assets at June 30, 2010: Portfolio Composition at June 30, 2010: (Percentage of Total Net Assets) Top Ten Holdings (As of 6/30/2010) Company Percentage of Total Net Assets U.S. Treasury Notes, 1.00%, 9/30/11 % Government National Mortgage Association, 5.50%, 8/20/37 % U.S. Treasury Notes, 1.00%, 8/31/11 % Federal Home Loan Banks, 2.00%, 7/27/12 % U.S. Treasury Notes, 6.13%, 11/15/27 % SLM Corp., 3.86%, 4/1/14 % Express Scripts, Inc. % Federal Home Loan Banks, 1.38%, 5/16/11 % U.S. Treasury Notes, 1.13%, 6/30/11 % Federal National Mortgage Association, 2.05%, 7/30/12 % Equity Sector Weightings vs. Index (As of 6/30/2010) About information in this report: • It is important to consider the Trust’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. • The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. The Barclays Government/Credit Index is an unmanaged index that is generally considered to be representative of U.S. government and corporate bond market activity. Index returns are provided for comparative purposes. Please note that the indices are not available for direct investment and their returns do not reflect the fees and expenses that have been deducted from the Trust. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 1 ¢
